EXAMINER’S COMMENT / AMENDMENT / REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Examiner’s Amendment
This application is in condition for allowance except for the presence of claims 5-8 directed to species A nonelected without traverse. 
Accordingly, claims 5-8 are canceled. 

Terminal Disclaimer
The terminal disclaimer filed on 08 April 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration dates of the following references has been reviewed and is accepted:
Stevenson; Eric et al. (US 8246606 B2)
Stevenson; Eric et al. (US 9314555 B2)
Stevenson; Eric et al. (US 10080690 B2)
The terminal disclaimer has been recorded. 

Allowable Claims
Claims 9-15, 17, 18, 20, 21, 23 and 24 are allowed.

Reasons for Allowance
Applicant’s arguments filed 30 November 2021 regarding Lina; Cesar Z. et al. (US 6695823 B1), Cercone; Ronald J. et al. (US 5466231 A), Weidenhagen, Rolf et al. (US 20040093026 A1), Bengtson; Bradley P. et al. (US 20070282309 A1), Necola Shehada, Ramez Emile et al. (US 20040230118 A1) and Blott; Patrick Lewis et al. (US 20100249733 A9) have been considered and are persuasive. Examiner advances additional reasons for allowance.

Lina, the closest art of record, lacks a first leg manifold member intersecting a second leg manifold member to form a central connection site. At most, Lina describes a single leg manifold member. 

Also of record, Necola discloses first and second leg manifold members (¶ [0051], As shown in FIG. 2B, the surgical drain 10 may have a plurality of drain branches 10a/b to accommodate monitoring larger wounds). However, Necola lacks a central connection site and instead connects the pair of leg manifold members at a peripheral or branching site. 

The following newly cited references fail to teach or suggest all limitations of the amended claims. 
Stepno; Norman Howard (US 3880164 A) discloses a treatment device for evacuating body fluids, comprising a pair of manifold members (Fig. 1, tubular members 2). However, Stepno does not form a central connection site and instead arranges the manifold members in a Y-shape (col. 3, lines 55-60, Connection means 3 is illustrated as being Y-shaped). 

Riesinger; Birgit (US 20080119802 A1) describes a drainage device for treating wounds using a reduced pressure (¶ [0009], [0036] FIGS. 1 and 2a to 2d show a drainage device 100), including first and second manifold members (¶ [0043], two branches 41.1, 41.2). However, Riesinger does not form a central connection site and instead forms a branched Y-shape (Fig. 6a). 

Weston, Richard Scott (US 20050148913 A1) discloses a reduced pressure wound treatment appliance and methods (¶ [0007], [0032], [0059], appliance 410 is comprised of a wound covering device 420 and a vacuum system 450); including plurality of manifold members that intersect to form a central connection site (¶ [0059], the at least one channel 486 is in fluid communication with the chamber 485 (and thus, also the port 485) at the port end 480a … In the illustrated embodiment, there are six channels 486).  However, Weston lacks an encapsulating envelope and at most provides a plurality of tubular channels (¶ [0059], the impermeable overlay 480 is further comprised of at least one channel 486). 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to:
Tel 	571-272-2590 
Fax 	571-273-2590
Email 	Adam.Marcetich@uspto.gov 

The Examiner can be reached 8am-4pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Marcetich/
Primary Examiner, Art Unit 3781